Citation Nr: 0113150	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-16 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
August 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
gastroesophageal reflux disease.

In an October 1999 rating decision, the RO denied reopening 
claims for service connection for tinnitus, a back disorder, 
residuals of a head injury, depression, and hearing loss; 
denied service connection for post-traumatic stress disorder; 
and denied service connection for diarrhea, stomach problems, 
muscle and joint pains, fatigue, memory loss, breathing 
problems, vision loss, and a skin disorder, each as due to an 
undiagnosed illness.  The veteran did not appeal the October 
1999 rating decision, and thus those issues are not part of 
the current appellate review.


FINDING OF FACT

Gastroesophageal reflux disease is not due to service.


CONCLUSION OF LAW

Gastroesophageal reflux disease was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The service medical records show that in January 1988, the 
veteran complained of vomiting and diarrhea.  The diagnosis 
was viral gastritis.  In June 1988, the veteran reported 
nausea, vomiting, and diarrhea for the last 12 to 18 hours.  
The assessment was viral gastroenteritis.

In April 1989, the veteran was seen for a follow up for 
gastroenteritis.  The examiner noted it was resolving.  In 
November 1989, the veteran reported intermittent, mild, sharp 
pains of brief duration in the left lower quadrant.  He was 
also complaining of nasal drainage and sinus congestion.  The 
examiner entered an impression of mild flu symptoms versus 
upper respiratory infection/gastroenteritis combination.  A 
separate November 1989 treatment record shows a diagnosis of 
gastroenteritis.

In October 1990, the veteran reported a quick onset of pain 
in the right lower quadrant of the abdomen.  Impressions of 
dehydration and right lower quadrant pain, which the examiner 
stated was possibly related to renal coli, gastroenteritis, 
or urinary tract infection.  He was seen the next day, and 
the examiner entered a diagnosis of dehydration.

In January 1992, the veteran reported he had vomited and had 
diarrhea several times.  The examiner stated the veteran had 
mild tenderness in the epigastrium.  No diagnosis was 
entered.

The separation examination, conducted in July 1993, shows 
clinical evaluation of the veteran's abdomen was normal.  In 
a report of medical history completed by the veteran at that 
time, he denied having had frequent indigestion or stomach, 
liver, or intestinal trouble.  

In a June 1994 statement from the veteran's mother, she 
stated the veteran did not have any stomach problems prior to 
going into the service, but that once he was in service, he 
started complaining of stomach pains.

A June 1994 VA outpatient treatment report shows the veteran 
reported that heartburn kept him up at night.  He stated his 
heartburn had gotten worse over the last two years.  The 
examiner entered an assessment of dyspepsia.  

A July 1994 barium swallow test revealed gastroesophageal 
reflux, esophagitis, and possible early duodenitis.  

An August 1994 VA examination report shows he complained of 
heartburn, which he stated had begun 18 months prior.  The 
examiner stated examination of the veteran's abdomen revealed 
normal findings, active bowel sounds, and no 
hepatosplenomegaly.  The assessment was that the veteran had 
a number of conditions, which dated to service, including 
gastroesophageal reflux disease, which was moderate to 
severe, with nocturnal symptoms.

A July 1999 VA examination report shows the veteran reported 
having gastroesophageal reflux symptoms for several years, 
which he stated were mainly nocturnal and were exacerbated by 
orange juice, alcohol, and caffeine.  The examiner entered a 
diagnosis of gastroesophageal reflux.

In October 1999, the RO submitted the veteran's claims folder 
for review by two medical professionals for an opinion as to 
whether the post service diagnosis of gastroesophageal reflux 
disease within one year from service was related to the 
veteran's service.  Specifically, the medical professionals 
were asked to state whether the current diagnosis of 
gastroesophageal reflux disease was related to service and 
whether the symptoms in service were a precursor to the 
diagnosis of gastroesophageal reflux disease.

In a February 2000 memorandum, two VA medical professionals 
stated they had reviewed the veteran's claims file, including 
his service medical records, and the questions posed by the 
RO as to whether the diagnosis of gastroesophageal reflux 
disease was related to the veteran's service.  The medical 
professionals reported a summary of the findings in service 
related the veteran's gastrointestinal complaints and 
determined the following, in part:

In regards to the claim by the veteran, 
there is no documentation during the 
years he spent in the service that 
suggest he had gastroesophageal reflux 
disease prior to or during his 
enlistment.  The multiple visits to the 
military hospital document 
gastroenteritis, which is not a precursor 
or related to gastroesophageal reflux 
disease.  The patient clearly has 
gastroesophageal reflux disease but this 
was not documented until 6/21/94.  The 
veteran did claim he was experiencing 
heartburn for [two] years, but the exit 
exam on 7/20/93 does not mention this 
type of complaint.  Given the available 
records, the patient's current diagnosis 
of gastroesophageal reflux disease is not 
related to the illnesses he had during 
his time in the service. . . 

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the February 1998 rating decision and the 
May 2000 statement of the case, the RO informed the veteran 
of the evidence necessary to establish service connection for 
gastroesophageal reflux disease.  In the May 2000 statement 
of the case, the RO also included the pertinent regulations 
that applied to the veteran's claim for service connection 
for gastroesophageal reflux disease.  Correspondence copies 
of these determinations were mailed to the veteran's 
accredited representative, the Oregon Department of Veterans' 
Affairs.  These determinations were not returned by the 
United States Postal Service as undeliverable, and thus the 
veteran, and his representative, are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, the veteran has not identified any treatment 
for his gastroesophageal reflux disease.  Specifically, in 
the veteran's VA Form 21-526, Veteran's Application for 
Compensation or Pension, he did not indicate any treatment, 
other than that in service, for his stomach disorder.  The RO 
has also obtained VA treatment records, which is comprised of 
the several VA examinations that were conducted in July and 
August 1994.  The veteran has not alleged that there are any 
additional medical records related to treatment for his 
gastrointestinal disorder.  Finally, in accordance with its 
duty to assist, the RO provided the veteran with a VA 
examination and subsequently sought a medical opinion to 
determine the etiology of the veteran's gastroesophageal 
reflux disease.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for gastroesophageal reflux 
disease.  The reasons for this determination follow.

The evidence that supports the veteran's claim is the 
determination made by the VA examiner in the August 1994 VA 
examination report.  He stated the veteran had a number of 
conditions dating back to service, which included 
gastroesophageal reflux disease, which was moderate to 
severe.  This establishes a nexus between the diagnosis of 
gastroesophageal reflux disease and service.

The evidence against the veteran's claim is the February 2000 
determination by two VA medical professionals.  There, they 
determined that the post service diagnosis of 
gastroesophageal reflux disease was not related to the 
veteran's service.  The Board finds that this determination 
is more probative than the determination made in the August 
1994 VA examination report.  Although the examiner stated he 
reviewed the veteran's claims file in the August 1994 report, 
he did not report any findings related to the veteran's 
gastrointestinal complaints in service.  In fact, it seems 
that the examiner's determination that gastroesophageal 
reflux disease was incurred in service was based upon the 
veteran's history.  The veteran had reported he had 
heartburn, which had started approximately 18 months prior 
(placing the symptoms in service).  However, the service 
medical records show occasional nausea, vomiting, and stomach 
pains; they do not show complaints of heartburn.  
Additionally, at the time of the separation examination, 
which was approximately one year prior to his August 1994 
examination, he did not report gastrointestinal trouble and 
actually denied such problems.

Regardless, the Board finds that the February 2000 
determination made by two VA medical professionals was based 
upon a thorough review of the veteran's claims file.  The 
medical professionals reported detailed findings in the 
veteran's service medical records, which findings are 
accurate.  They noted that the first diagnosis of 
gastroesophageal reflux disease was in June 1994 and noted 
that the diagnoses of gastroenteritis in service were not a 
precursor or related to gastroesophageal reflux disease.  
Another reason the Board finds that their medical opinion is 
more probative is that they substantiated their determination 
with evidence in the record and medical principles.  In the 
August 1994 examination report, the examiner made a 
conclusion based upon the evidence the veteran had reported 
to him.  Thus, the Board finds that joint medical opinion 
based upon objective findings in the service medical records 
and in the post service medical records is more probative 
than a medical opinion based upon history provided by the 
veteran.  Thus, the August 1994 determination is outweighed 
by the February 2000 determination, which was made by two 
medical professionals, who both agreed with the determination 
that the veteran's post service diagnosis of gastroesophageal 
reflux disease is not related to service.  Again, the VA 
medical professionals noted that gastroenteritis is neither a 
precursor or related to gastroesophageal reflux disease.

The Board has substantiated why it finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for gastroesophageal reflux disease.  
The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 [1991].  For the reasons stated above, the 
Board has based its decision on the VA medical 
professionals's February 2000 medical opinion, in which they 
determined the post service diagnosis of gastroesophageal 
reflux disease was not related to the veteran's service.

Although the veteran and his mother have essentially 
attributed the veteran's current diagnosis of 
gastroesophageal reflux disease to the veteran's service, 
they are not competent to provide a nexus between the 
diagnosis of gastroesophageal reflux disease and service, as 
that requires a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim for service 
connection for gastroesophageal reflux disease, and there is 
no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

